 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   MARIAM KALOUSTIAN (Cal. Bar No. 236702)
     Assistant United States Attorney
 6         Federal Building, Suite 7516
           300 North Los Angeles Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-3992
 8         Facsimile: (213) 894-7819
           E-mail: Mariam.Kaloustian@usdoj.gov
 9
     Attorneys for Defendant RYAN McCARTHY,
10   in his official capacity as the Acting Secretary of the Army
11
                              UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                      EASTERN DIVISION
14
     ROSIE CAMACHO,                                No. EDCV 15-02043-JGB (KKx)
15
                 Plaintiff,                        STIPULATED PROTECTIVE ORDER
16
                        v.
17                                                 Honorable Jesus G. Bernal
     RYAN McCARTHY, in his official
18   capacity as the Acting Secretary of the
     Army, 1
19
                 Defendant.
20
21
22
23
24
25
26
27         1
             Under Fed. R. Civ. P. 25(d), Acting Secretary of the Army RYAN McCARTHY,
28   as the current successor to John McHugh, is automatically substituted as the named
     party.
                                                 1
 1   I.     PURPOSES AND LIMITATIONS.
 2          Discovery in this action is likely to involve production of confidential, proprietary,
 3   or private information for which special protection from public disclosure and from use
 4   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 5   parties hereby stipulate to and petition the Court to enter the following Stipulated
 6   Protective Order. The parties acknowledge that this Order does not confer blanket
 7   protections on all disclosures or responses to discovery and that the protection it affords
 8   from public disclosure and use extends only to the limited information or items that are
 9   entitled to confidential treatment under the applicable legal principles. The parties
10   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
11   Order does not entitle them to file confidential information under seal; Civil Local Rule
12   79-5 sets forth the procedures that must be followed and the standards that will be
13   applied when a party seeks permission from the court to file material under seal.
14          A.     GOOD CAUSE STATEMENT.
15          This action is likely to involve production and disclosure of medical information,
16   including mental health records, which may include private and sensitive information
17   otherwise generally unavailable to the public. Accordingly, to expedite the flow of
18   information, to facilitate the prompt resolution of disputes over confidentiality of
19   discovery materials, to adequately protect information the parties are entitled to keep
20   confidential, to ensure that the parties are permitted reasonable necessary uses of such
21   material in preparation for and in the conduct of trial, to address their handling at the end
22   of the litigation, and serve the ends of justice, a protective order for such information is
23   justified in this matter. It is the intent of the parties that information will not be
24   designated as confidential for tactical reasons and that nothing be so designated without
25   a good faith belief that it has been maintained in a confidential, non-public manner, and
26   there is good cause why it should not be part of the public record of this case.
27   ///
28   ///
                                                     2
 1   II.   DEFINITIONS.
 2         2.1 Action: this pending federal law suit.
 3         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 4   information or items under this Order.
 5         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
 6   generated, stored or maintained) or tangible things that qualify for protection under
 7   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 8   Statement.
 9         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
10   support staff).
11         2.5 Designating Party: a Party or Non-Party that designates information or items
12   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
13         2.6 Disclosure or Discovery Material: all items or information, regardless of the
14   medium or manner in which it is generated, stored, or maintained (including, among
15   other things, testimony, transcripts, and tangible things), that are produced or generated
16   in disclosures or responses to discovery in this matter.
17         2.7 Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
19   expert witness or as a consultant in this Action.
20         2.8 House Counsel: attorneys who are employees of a party to this Action. House
21   Counsel does not include Outside Counsel of Record or any other outside counsel.
22         2.9 Non-Party: any natural person, partnership, corporation, association, or other
23   legal entity not named as a Party to this action.
24         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
25   this Action but are retained to represent or advise a party to this Action and have
26   appeared in this Action on behalf of that party or are affiliated with a law firm which has
27   appeared on behalf of that party, and includes support staff.
28
                                                   3
 1          2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 5   Material in this Action.
 6          2.13 Professional Vendors: persons or entities that provide litigation support
 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9   their employees and subcontractors.
10          2.14 Protected Material: any Disclosure or Discovery Material that is designated
11   as “CONFIDENTIAL.”
12          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
13   a Producing Party.
14   III.   SCOPE.
15          The protections conferred by this Stipulation and Order cover not only Protected
16   Material (as defined above), but also (1) any information copied or extracted from
17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18   Material; and (3) any testimony, conversations, or presentations by Parties or their
19   Counsel that might reveal Protected Material.
20          Any use of Protected Material at trial shall be governed by the orders of the trial
21   judge. This Order does not govern the use of Protected Material at trial.
22   IV.    DURATION
23          Once a case proceeds to trial, all of the information that was designated as
24   confidential or maintained pursuant to this protective order becomes public and will be
25   presumptively available to all members of the public, including the press, unless
26   compelling reasons supported by specific factual findings to proceed otherwise are made
27   to the trial judge in advance of the trial. See Kamakana v. City and County of Honolulu,
28   447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for
                                                    4
 1   sealing documents produced in discovery from “compelling reasons” standard when
 2   merits-related documents are part of court record). Accordingly, the terms of this
 3   protective order do not extend beyond the commencement of the trial.
 4   V.    DESIGNATING PROTECTED MATERIAL.
 5         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 6   Party or Non-Party that designates information or items for protection under this Order
 7   must take care to limit any such designation to specific material that qualifies under the
 8   appropriate standards. The Designating Party must designate for protection only those
 9   parts of material, documents, items, or oral or written communications that qualify so
10   that other portions of the material, documents, items, or communications for which
11   protection is not warranted are not swept unjustifiably within the ambit of this Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations that
13   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14   to unnecessarily encumber the case development process or to impose unnecessary
15   expenses and burdens on other parties) may expose the Designating Party to sanctions.
16         If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19         5.2 Manner and Timing of Designations. Except as otherwise provided in this
20   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
21   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
22   must be clearly so designated before the material is disclosed or produced. All mental
23   health records produced in response to executed authorizations for release are hereby
24   designated as documents which qualify for protection under this Order.
25         Designation in conformity with this Order requires:
26         (a) for information in documentary form (e.g., paper or electronic documents, but
27   excluding transcripts of depositions or other pretrial or trial proceedings), that the
28   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                   5
 1   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 2   portion or portions of the material on a page qualifies for protection, the Producing Party
 3   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 4   in the margins). The “Confidential Legend” shall not block out or obliterate any
 5   document.
 6         A Party or Non-Party that makes original documents available for inspection need
 7   not designate them for protection until after the inspecting Party has indicated which
 8   documents it would like copied and produced. During the inspection and before the
 9   designation, all of the material made available for inspection shall be deemed
10   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
11   copied and produced, the Producing Party must determine which documents, or portions
12   thereof, qualify for protection under this Order. Then, before producing the specified
13   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
14   that contains Protected Material. If only a portion or portions of the material on a page
15   qualifies for protection, the Producing Party also must clearly identify the protected
16   portion(s) (e.g., by making appropriate markings in the margins).
17         With respect to mental health records produced pursuant to an executed release for
18   authorization, the entirety of the produced records shall be deemed “CONFIDENTIAL,”
19   even if they do not have an affixed “CONFIDENTIAL legend” at the time of production.
20         (b) for testimony given in depositions that the Designating Party identify the
21   Disclosure or Discovery Material on the record, before the close of the deposition all
22   protected testimony.
23         (c) for information produced in some form other than documentary and for any
24   other tangible items, that the Producing Party affix in a prominent place on the exterior
25   of the container or containers in which the information is stored the legend
26   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
27   the Producing Party, to the extent practicable, shall identify the protected portion(s).
28   ///
                                                   6
 1         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 2   designate qualified information or items does not, standing alone, waive the Designating
 3   Party’s right to secure protection under this Order for such material. Upon timely
 4   correction of a designation, the Receiving Party must make reasonable efforts to assure
 5   that the material is treated in accordance with the provisions of this Order.
 6   VI.   CHALLENGING CONFIDENTIALITY DESIGNATIONS.
 7         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
 8   confidentiality at any time that is consistent with the Court’s Scheduling Order.
 9         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
10   process under Local Rule 37.1 et seq.
11         6.3 The burden of persuasion in any such challenge proceeding shall be on the
12   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
13   to harass or impose unnecessary expenses and burdens on other parties) may expose the
14   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
15   the confidentiality designation, all parties shall continue to afford the material in
16   question the level of protection to which it is entitled under the Producing Party’s
17   designation until the Court rules on the challenge.
18   VII. ACCESS TO AND USE OF PROTECTED MATERIAL.
19         7.1 Basic Principles. A Receiving Party may use Protected Material that is
20   disclosed or produced by another Party or by a Non-Party in connection with this Action
21   only for prosecuting, defending, or attempting to settle this Action. Such Protected
22   Material may be disclosed only to the categories of persons and under the conditions
23   described in this Order. When the Action has been terminated, a Receiving Party must
24   comply with the provisions of section 13 below (FINAL DISPOSITION).
25         Protected Material must be stored Protected Material must be stored and
26   maintained by a Receiving Party at a location and in a secure manner that ensures that
27   access is limited to the persons authorized under this Order.
28   ///
                                                   7
 1         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 2   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 3   may disclose any information or item designated “CONFIDENTIAL” only to:
 4         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 5   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 6   disclose the information for this Action;
 7         (b) the officers, directors, and employees (including House Counsel) of the
 8   Receiving Party to whom disclosure is reasonably necessary for this Action;
 9         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
10   reasonably necessary for this Action and who have signed the “Acknowledgment and
11   Agreement to Be Bound” (Exhibit A);
12         (d) the court and its personnel;
13         (e) court reporters and their staff;
14         (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
15   whom disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17         (g) the author or recipient of a document containing the information or a custodian
18   or other person who otherwise possessed or knew the information;
19         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
20   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
21   that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
22   permitted to keep any confidential information unless they sign the “Acknowledgment
23   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
24   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
25   depositions that reveal Protected Material may be separately bound by the court reporter
26   and may not be disclosed to anyone except as permitted under this Stipulated Protective
27   Order; and
28   ///
                                                  8
 1         (i) any mediator or settlement officer, and their supporting personnel, mutually
 2   agreed upon by any of the parties engaged in settlement discussions.
 3   VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 4         IN OTHER LITIGATION.
 5         If a Party is served with a subpoena or a court order issued in other litigation that
 6   compels disclosure of any information or items designated in this Action as
 7   “CONFIDENTIAL,” that Party must:
 8         (a) promptly notify in writing the Designating Party. Such notification shall
 9   include a copy of the subpoena or court order;
10         (b) promptly notify in writing the party who caused the subpoena or order to issue
11   in the other litigation that some or all of the material covered by the subpoena or order is
12   subject to this Protective Order. Such notification shall include a copy of this Stipulated
13   Protective Order; and
14         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
15   Designating Party whose Protected Material may be affected.
16         If the Designating Party timely seeks a protective order, the Party served with the
17   subpoena or court order shall not produce any information designated in this action as
18   “CONFIDENTIAL” before a determination by the court from which the subpoena or
19   order issued, unless the Party has obtained the Designating Party’s permission. The
20   Designating Party shall bear the burden and expense of seeking protection in that court
21   of its confidential material and nothing in these provisions should be construed as
22   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
23   from another court.
24   IX.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25         PRODUCED IN THIS LITIGATION.
26         (a) The terms of this Order are applicable to information produced by a Non-Party
27   in this Action and designated as “CONFIDENTIAL.” Such information produced by
28   Non-Parties in connection with this litigation is protected by the remedies and relief
                                                  9
 1   provided by this Order. Nothing in these provisions should be construed as prohibiting a
 2   Non-Party from seeking additional protections.
 3         (b) In the event that a Party is required, by a valid discovery request, to produce a
 4   Non-Party’s confidential information in its possession, and the Party is subject to an
 5   agreement with the Non-Party not to produce the Non-Party’s confidential information,
 6   then the Party shall:
 7                (1) promptly notify in writing the Requesting Party and the Non-Party that
 8   some or all of the information requested is subject to a confidentiality agreement with a
 9   Non-Party;
10                (2) promptly provide the Non-Party with a copy of the Stipulated Protective
11   Order in this Action, the relevant discovery request(s), and a reasonably specific
12   description of the information requested; and
13                (3) make the information requested available for inspection by the Non-
14   Party, if requested.
15         (c) If the Non-Party fails to seek a protective order from this court within 14 days
16   of receiving the notice and accompanying information, the Receiving Party may produce
17   the Non-Party’s confidential information responsive to the discovery request. If the Non-
18   Party timely seeks a protective order, the Receiving Party shall not produce any
19   information in its possession or control that is subject to the confidentiality agreement
20   with the Non-Party before a determination by the court. Absent a court order to the
21   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
22   court of its Protected Material.
23   X.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
24   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
25   Material to any person or in any circumstance not authorized under this Stipulated
26   Protective Order, the Receiving Party must immediately (a) notify in writing the
27   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
28   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
                                                  10
 1   unauthorized disclosures were made of all the terms of this Order, and (d) request such
 2   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 3   attached hereto as Exhibit A.
 4   XI.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 5         PROTECTED MATERIAL.
 6         When a Producing Party gives notice to Receiving Parties that certain
 7   inadvertently produced material is subject to a claim of privilege or other protection, the
 8   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
 9   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
10   established in an e-discovery order that provides for production without prior privilege
11   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
12   an agreement on the effect of disclosure of a communication or information covered by
13   the attorney-client privilege or work product protection, the parties may incorporate their
14   agreement in the stipulated protective order submitted to the court.
15   XII. MISCELLANEOUS.
16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
17   to seek its modification by the Court in the future.
18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
19   Protective Order no Party waives any right it otherwise would have to object to
20   disclosing or producing any information or item on any ground not addressed in this
21   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
22   to use in evidence of any of the material covered by this Protective Order.
23         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
24   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
25   under seal pursuant to a court order authorizing the sealing of the specific Protected
26   Material at issue. If a Party's request to file Protected Material under seal is denied by the
27   court, then the Receiving Party may file the information in the public record unless
28   otherwise instructed by the court.
                                                  11
 1   XIII. FINAL DISPOSITION.
 2         After the final disposition of this Action, as defined in paragraph 4, within 60 days
 3   of a written request by the Designating Party, each Receiving Party must return all
 4   Protected Material to the Producing Party or destroy such material. As used in this
 5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6   summaries, and any other format reproducing or capturing any of the Protected Material.
 7   Whether the Protected Material is returned or destroyed, the Receiving Party must
 8   submit a written certification to the Producing Party (and, if not the same person or
 9   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
10   where appropriate) all the Protected Material that was returned or destroyed and
11   (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations,
12   summaries or any other format reproducing or capturing any of the Protected Material.
13   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
14   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
15   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
16   consultant and expert work product, even if such materials contain Protected Material.
17   Any such archival copies that contain or constitute Protected Material remain subject to
18   this Protective Order as set forth in Section 4 (DURATION).
19         Any violation of this Order may be punished by any and all appropriate measures
20   including, without limitation, contempt proceedings and/or monetary sanctions.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 12
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2    Dated: April 1, 2020               Respectfully submitted,
 3                                       NICOLA T. HANNA
                                         United States Attorney
 4                                       DAVID M. HARRIS
                                         Assistant United States Attorney
 5                                       Chief, Civil Division
                                         JOANNE S. OSINOFF
 6                                       Assistant United States Attorney
                                         Chief, General Civil Section
 7
 8                                        /S/ Mariam Kaloustian
                                         MARIAM KALOUSTIAN
 9                                       Assistant United States Attorney
10                                       Attorneys for Defendant
11
     Dated: April 1, 2020                George A. Shohet (SBN 112697)
12
                                         Law Offices of George A. Shohet
13                                       269 S. Beverly Drive, Suite 1800
                                         Beverly Hills, CA 90212
14                                       Telephone: (310) 452-3176
                                         Fascimile: (310) 452-2270
15                                       georgeshohet@gmail.com
16
                                         Gary M. Gilbert, Pro Hac Vice
17                                       Gilbert Employment Law, P.C.
                                         1100 Wayne Ave. Ste. 9001
18
                                         Silver Spring, MD 20910
19                                       Telephone: (301) 608-0880
                                         Facsimile: (301) 608-0880
20
                                         Gary-efile@gelawyer.com
21
                                         /s/ George A. Shohet
22
                                         Attorneys for Plaintiff
23
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24
     DATED:__April 02, 2020______________________
25
26
     _________________________________
27   HON. KENLY KIYA KATO
28   United States Magistrate Judge

                                           13
 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3   I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its
 5   entirety and understand the Stipulated Protective Order that was issued by the United
 6   States District Court for the Central District of California on [date] in the case of
 7   ___________ ROSIE CAMACHO v. RYAN McCARTHY, in his official capacity as
 8   the Acting Secretary of the Army, Case No. EDCV 15-02043-JGB (KKx). I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12   manner any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purpose of enforcing the terms of this to the
16   jurisdiction of the United States District Court for the Central District of California for
17   the purpose of enforcing the terms of this Stipulated Protective Order, even if such
18   enforcement proceedings occur after termination of this action. I hereby appoint
19   __________________________ [print or type full name] of
20   _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with this
22   action or any proceedings related to enforcement of this Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: ______________________________
27
28
                                                  14
